Citation Nr: 0503570	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of exposure to herbicides or asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which entitlement to service 
connection for lung cancer as a result of exposure to 
herbicides or asbestos was denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his lung cancer is the result of 
exposure to herbicides or asbestos.   

The record shows the veteran has been diagnosed to have had 
lung cancer, apparently in 2001.  Lung cancer is among the 
disabilities for which service connection may be presumed for 
those exposed to herbicides.  Exposure to herbicides may be 
presumed for those who served in Vietnam.  The current record 
shows the ship on which the veteran served was in the waters 
of Vietnam for periods of time in 1969.  In an effort to 
verify the whether the veteran served "in-country" while on 
board ship conducting operations off the coast of Vietnam the 
RO requested the dates of service, morning reports and ships 
logs.  The RO was notified that the ships logs and deck logs 
were in the custody of the Naval Historical Center.  Based on 
a review of the veteran's claims folder, it is unclear 
whether an attempt to obtain these unit records has yet been 
made.  That should be accomplished.  

With regard to the claim of exposure to asbestos the veteran 
wrote that he served on the USCGC Spencer as an engineer.  To 
establish entitlement to service connection for an asbestos 
related disease, a claimant must present evidence of in-
service exposure to asbestos, and also of a relationship 
between such exposure and the disability for which service 
connection is claimed.  Dyment v. West, 13 Vet. App. 141, 145 
(1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

VA has published guidelines for compensation claims based 
upon asbestos exposure in Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21 
(1997).  The guidelines include a non-exclusive listing of 
asbestos related diseases/abnormalities, which includes lung 
cancer.  Manual M21-1, Part VI, par. 7.21(a)(1), (2).  
Although a lay person is not competent to testify as to the 
cause of disease, an appellant is competent to testify as to 
the facts of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  The guidelines provide, in part, that 
the clinical diagnosis of an asbestos-related disorder 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty, supra. 

The above guidelines for developing asbestos-related claims 
do not establish a presumption of exposure to asbestos for 
any class of veterans, but do require full evidentiary 
development, to include medical evidence as to nexus, before 
a final decision is made.  See Dyment v. Principi, supra, 287 
F. 3d at 1383.  Further development is needed before 
appellate review and adjudication.  

Although the veteran's DD214 is in the claim file his service 
personnel records are not.  A remand is necessary in order to 
obtain the veteran's service personnel records to determine 
his Military Occupational Specialty (MOS) aboard the USCGC 
Spencer.  This could help to determine the likelihood of the 
veteran's exposure to asbestos aboard the ship.  

Further, the records of the veteran's actual treatment for 
his lung cancer could help to demonstrate the etiology of 
that illness.  Accordingly, an attempt to obtain these 
records should be made.  Likewise, a specific medical opinion 
as to the etiology of the veteran's lung cancer could be 
useful in the event it is not shown he served in country in 
Vietnam.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  Contact the appropriate entity, (the 
Naval Historical Center, Ships Deck Logs 
Section, Washington Navy Yard, Building 
57, 805 Kidder Breese, SE. Washington, DC 
20374-5060, according to information 
provided by the National Personnel 
Records Center in 2003) and request the 
ships logs/deck logs or similar document 
for the USCGC Spencer WHEC-36 for the 
period between February 1, 1969 and 
August 31, 1969, as may show whether the 
ship docked in Vietnam, or that the 
veteran performed duty in Vietnam.  This 
entity, or other appropriate entity 
should also be asked to provide 
information on the presence of asbestos 
on board this ship.  

2.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request the veteran's 
service personnel records that may be 
available.  Any logical follow-up to the 
NPRC response should be accomplished.  

3.  Contact the veteran to ascertain if 
there are any additional treatment 
reports, VA or otherwise, relating to 
evaluation or treatment for lung cancer, 
and attempt to obtain these records.  

4.  In the event the evidence does not 
establish the veteran served in Vietnam, 
provide the claims file to the physician 
who examined the veteran for VA purposes 
in 2002, or other physician competent in 
the relevant field, and request this 
person provide an opinion, with 
supporting analysis, as to whether it is 
likely, unlikely or at least as likely as 
not, the veteran's lung cancer was 
related to any asbestos exposure.  

5.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



